In an action for damages to a building, caused by subway construction on Fulton street, Brooklyn, the plaintiff had a verdict which was set aside and a new trial granted, without an opinion by the trial justice indicating the reasons therefor. (See Coleman v. Brooklyn & Queens Transit Corp., 252 App. Div. 215.) However, it is apparent that there was manifest prejudicial error in the admission of evidence and in the charge, and it is very likely that the trial justice was convinced that the verdict was against the weight of evidence in respect to the amount of damages, and excessive. Order setting aside the verdict and granting a new trial unanimously affirmed, with costs to abide the event. Present — Hagarty, Carswell, Davis, Adel and Close, JJ.